Citation Nr: 1232243	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-15 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and G. H. 

ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1964 to October 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

While on appeal, in a rating decision in August 2011, the RO granted service connection for adjustment disorder, claimed as posttraumatic stress disorder. In a rating decision in April 2012, the RO granted service connection for bilateral hearing loss. As the claims of service connection have been granted, the claims on no longer on appeal.

In June 2012, the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  


FINDING OF FACT

Tinnitus is related to noise exposure in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. § 3.303 (2011).






Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

As the claim of service connection for tinnitus is resolved in the Veteran's favor, the Board need not further address VCAA compliance.

REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

The Veteran served in combat in Vietnam, where he earned a Purple Heart Medal with 1 Gold Star and a Combat Action Ribbon.

The service treatment records contain no record of a complaint, finding, history, treatment, or diagnosis of tinnitus.

After service, on VA audiology examination in July 2011, the diagnosis was tinnitus, but VA the examiner stated that it was not related to service because tinnitus had only been manifested less than two years before the examination.  

In June 2012, the Veteran testified that he experienced to ringing in his ears during combat.  He stated that he was combat corpsman attached to the1st Marine Division in Vietnam.

In a statement in August 2012, a physician stated that the Veteran had tinnitus.






Principles of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § § 1110 and 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 




Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  The record show that the Veteran was in combat and the combat provisions of 38 U.S.C.A. § 1154(b) apply. 

As the Veteran was in combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b). 

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 




Once the evidence is admitted, that is, to be considered, the Board, as fact finder, must assess the credibility and probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

Analysis

On the basis of the service treatment records alone, tinnitus was not affirmatively shown to be present in service.  

Tinnitus is a condition under case law where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition under case law that is capable of lay observation). 

The Board finds that the Veteran is competent to describe tinnitus and his statements are credible, that is, the statements tend to prove a fact, that is, he experienced tinnitus in combat. 

As for evidence against the claim, the VA examiner concluded that tinnitus was not related to service because tinnitus had only been manifested less than two years before the examination.  The VA examiner's rationale does not account for the Veteran's statement that he experienced tinnitus in combat in service and since service, which the Veteran is competent to state. 







Additionally, the VA examiner appears to have relied on the absence of documented tinnitus for over forty years, which under the circumstances of the case, has minimal probative value, as the Board finds that the Veteran is competent to describe noise exposure and tinnitus in service and since, which the Board finds credible.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence). 


As the Veteran's lay statements are competent and credible with regard to noise exposure in service and in describing tinnitus in service and since service, and with evidence of current disability and evidence of a relationship between the current tinnitus and noise exposure in service, which in this case the Veteran is competent to establish by lay evidence, the Veteran's competent and credible statements about the onset of tinnitus and current tinnitus are persuasive and outweigh the negative nexus opinion and the Veteran prevails. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


